         Case 1:18-cv-11963-DLC Document 28 Filed 11/29/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



 STERLING SUFFOLK RACECOURSE, LLC,

                          Plaintiff,

 v.                                                           No. 1:18-cv-11963-DLC

 WYNN RESORTS, LTD; WYNN MA, LLC; STEPHEN
 WYNN; KIMMARIE SINATRA; MATTHEW
 MADDOX; and FBT EVERETT REALTY, LLC,

                          Defendants.


                  NOTICE OF APPEARANCE OF JOSHUA C. SHARP

       Pursuant to Local Rule 83.5.2, please enter the appearance of Joshua C. Sharp as an

attorney for Stephen A. Wynn in the above-captioned action.


                                                   Respectfully submitted,

                                                   STEPHEN A. WYNN

                                                   By his attorneys,

                                                    /s/ Joshua C. Sharp
                                                   Brian T. Kelly (BBO No. 549566)
                                                   Joshua C. Sharp (BBO No. 681439)
                                                   NIXON PEABODY LLP
                                                   100 Summer Street
                                                   Boston, MA 02114
                                                   617-345-1000
                                                   bkelly@nixonpeabody.com
                                                   jsharp@nixonpeabody.com

Dated: November 29, 2018
              Case 1:18-cv-11963-DLC Document 28 Filed 11/29/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the forgoing was filed electronically on November 29,
2018, and thereby delivered by electronic means to all registered participants as identified on the
Notice of Electronic Filing.


                                                             /s/ Joshua C. Sharp
                                                             Joshua C. Sharp




                                                 2
4814-0442-7649.1
